 1
 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
 5
     UNITED STATES OF AMERICA,                 )
 6                                             )
                       Plaintiff,              )                   Case No. 2:19-cr-00070-JAD-CWH
 7                                             )
     vs.                                       )                   ORDER
 8                                             )
     DENNIS ALBA,                              )
 9                                             )
                       Defendant.              )
10   __________________________________________)
11          Presently before the court is defendant Dennis Alba’s Motion for an Order Directing
12   Marshals to House Dennis Alba at CCA Nevada Southern Detention Center During the Pendency
13   of his Trial (ECF No. 29), filed on May 30, 2019. The government filed a response (ECF No. 34)
14   on June 13, 2019.
15          Alba requests to be transferred from the Henderson Detention Center to the CCA Nevada
16   Southern Detention Center. According to Alba, given the resources available at Nevada Southern
17   Detention Center, he will be in a better position to assist his attorney with trial preparation. The
18   government responds that Alba was transferred to Nevada Southern Detention Center on June 3,
19   2019, making Alba’s motion moot. Based on the government’s representation regarding the
20   transfer, the court will deny the motion as moot.
21          IT IS SO ORDERED.
22
23          DATED: June 19, 2019
24
25                                                 ______________________________________
                                                   C.W. Hoffman, Jr.
26                                                 United States Magistrate Judge
27
28
